DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. 
Applicant argues that the references do not teach of the limitation requiring  “a surface facing the at least one ultrasonic unit is formed to be flat” and “a surface facing the at least one ultrasonic transducer of the at least one ultrasonic unit is formed to be flat, such that the at least one ultrasonic transducer is provided to be in close contact with the flat surface”.  Applicant argues that Arneson shows the curved surface of the acoustic transducer array encircling the capsule endoscope and due to the curved surface, it cannot make close contact with a flat surface.  Being a 103 rejection, it is the combination of the Yokoi, Memon, and Arneson references used to address the limitations with respect to the surface shape or configuration of the peroral endoscopic apparatus.  
With respect to the Memon reference, figure 2 shows a capsule where the surface facing the ultrasound unit is formed to be flat as indicated by transducer array 204 disposed along the flat surface of the capsule [0023, fig. 2A].  Memon further shows transducer arrays 214 and 216 also aligned along the flat surface of the capsule where the surface facing the transducer of the ultrasonic unit is formed to be flat such that the transducer is provided to be in close contact with the flat surface [0026, fig. 2B].  Figure 3A/B of the Memon reference further demonstrate the flat shape where the surface facing the transducer array of the ultrasonic unit is formed to be flat [fig. 3A/B].  Therefore, the Memon reference clearly teaches of the flat shape with respect to the capsule that is facing the transducer array of the ultrasonic unit.  The flat shape in the Memon reference is very similar to the capsule configuration in current application figures.  
The Memon reference while teaches of the flat surface facing the transducer and based on figures 3A/B/C would obviously be close with respect to the flat surface of the capsule but does not explicitly teach of the transducer to be in close contact with the flat surface.  In the same field of endeavor Arneson et al. teach of capsule endoscopy device that captures 360 degrees overlapping sidewall scans of the gastrointestinal tract [0023] where the transducer arrays are wrapped around the circumference of the capsule and under broadest reasonable interpretation, due to this configuration of the arrays being wrapped around the circumference of the capsule, the ultrasound transducer arrays are  clearly in close contact with capsule wall as it conforms to the capsule circumference [0026, fig. 2].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Arneson et al. to modify the previous references to provide a capsule device with generation of 360 degrees overlapping side ultrasound scans of the body lumen that results in 100% coverage of the intestinal tract to provide an effective and efficient way for disease diagnostics [Arneson, [0005, 0023]].  
The Memon reference teaches of localization 214 and imaging 216 linear transducer arrays [0026, fig. 2B] but does not teach of the plurality of array of the units arranged in parallel with each other along a same line of the capsule to perform imaging or arranged in parallel rows along the circumference or arc or curvature.  With respect to the Arneson reference, this was used further supplement the claim limitations with respect to the array of transducers wrapped around the circumference of the capsule [0026].  The Arneson reference teaches of the transducer array to be arranged in parallel with each other along a same line of the capsule apparatus to perform imaging toward a same direction in the digestive system such that the angle of view of the image sensor and ultrasonic scanning range of transducers are overlapped with each other or capture overlapping sidewall scans of the GI tract [0023, 0026]; arranged along an arc or formed as a curved surface having a positive curvature that is part of the circumference of the capsule [0030, 0046]; arranged in rows in parallel with each other along a circumference of the capsule apparatus to perform imaging toward a same direction in the digestive system (fig. 2).  The Arneson reference further teaches providing the ultrasonic units in the side or around the capsule diameter or circumference with proper spacing between the elements [0035, 0041, 0045].  Therefore, the combination of the Memon and Arneson references were applied to address the flat shape requirement and the arrangement of the imaging and transducer units in parallel along a circumference of the capsule device to provide the close contact between the transducer and the flat surface of the capsule.  
With respect to the close contact with the inner wall of the digestive system by interaction with the external magnetic force, the Valdastri reference is used to address the magnetic controller to move the capsule to the precise position and orient it in a direction aligning the external magnetic field when needed and thus the internal magnet 4 aligns towards the external magnet 12 [0029] and therefore the external magnetic controller is configured to be brought in close contact with or close to a patient’s specific body part of interest to allow the external magnetic force to act on the magnetic unit.  Valdastri et al. therefore teach of controlling movement of the capsule to precise position in the GI tract.  
No specific arguments were presented by the Applicant with respect to the Yokoi,  Valdastri and Komuro references. 
Therefore, in view of the amendments made to claim 1, with the addition of canceled claims 10, 13, and 15 into claim 1, the previous rejection has been modified to reflect the addition of these claims into claim 1.  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-9, 11, 12, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. in view of Memon et al. and  in view of Arneson et al. and further in view of Valdastri et al.
With respect to claim 1, Yokoi et al. teach of a peroral endoscopic apparatus of the swallowable type or encapsulated medical device 1 [0013, 0063, 0073, 0078] with the apparatus comprising an imaging unit or image pickup drive circuit 33 with image pickup sensor 32 configured to perform imaging of a digestive system while moving in the digestive system and output image data [0074].  Yokoi et al. teach of a magnetic unit 36 in order to recover the encapsulated medical device within the lumen of a body cavity or adjust position, posture and a proceeding direction of the endoscopic apparatus in response to external magnetic force [0077].  Yokoi et al. therefore teach of the swallowable peroral endoscopic apparatus or the encapsulated medical device to pass through the oral cavity descending the esophagus and enter the stomach [0086] where the capsule device may be collecting ultrasound imaging data from the stenosed part of the small intestine and come into close contact with internal surface of the small intestine or beneath the inner wall of the digestive system or submucosal region  located around the digestive system [0132, 0133].  Yokoi et al. teach of an ultrasonic unit 164 configured to output ultrasonic data on a region/organ of the digestive system where the ultrasound unit consists of an ultrasonic probe that transmits or receives ultrasound waves or a transceiving unit to transmit image data and ultrasonic data to an external device or extracorporeal device 3 [0111, 0119, 0121, 0131] and an ultrasound control circuit that controls or drives the ultrasonic probe or control unit [0157-0160].  Yokoi et al. teach of performing imaging of the digestive system and submucosal region or the inner surface of the digestive system and the deep region in the body cavity simultaneously [0160].  Yokoi et al. further teach of a power supply unit 26 configured to supply power to the imaging unit, the ultrasonic unit, the magnetic unit, the transceiving unit, and the control unit [0076, 0085].  
With respect to claim 11, Yokoi et al. teach of the use of a battery 26 for the power supply unit [0076, 0081].  
With respect to claim 1, Yokoi et al. teach of capturing images of the different parts of the GI tract but do not explicitly teach of performing imaging of a peripheral organ located around the digestive system such as the pancreas and does not explicitly teach of the flat shape.  In a similar field of endeavor Memon et al. teach of a capsule based imaging method to capture images with the motion of the capsule that includes one or more multiple flat linear transducer arrays along the axis direction of the capsule [0034].  Memon et al. teach of imaging the pancreas for the diagnosis of pancreatic cancer and therefore teaches imaging of peripheral organ [0051, 0054].  With respect to the flat shape, the Memon reference, in figure 2 shows a capsule where the surface facing the ultrasound unit is formed to be flat as indicated by transducer array 204 disposed along the flat surface of the capsule where the linear transducers are also referred to as “flat” acoustic transducer arrays [0023, fig. 2A].  Memon further shows transducer arrays 214 and 216 also aligned along the flat surface of the capsule where the surface facing the transducer of the ultrasonic unit is formed to be flat [0026, fig. 2B].  Figure 3A/B of the Memon reference further demonstrate the flat shape where the surface facing the transducer array of the ultrasonic unit is formed to be flat [fig. 3A/B].  Therefore, the Memon reference clearly teaches of the flat shape with respect to the capsule that is facing the transducer array of the ultrasonic unit and the flat surface in the Memon reference is very similar to the capsule configuration in current application figures.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Memon et al. to modify Yokoi et al. to more effectively generate images and locate abdominal disorders and lesions in the GI tract and examine adjacent organs for cancer or other diagnostics [Memon, [0004, 0051]] and flat configuration also allows the capsule to acquire acoustic images which are orthogonal to each other to better track the capsule down the gastrointestinal track [Memon, 0023].  
 Memon further shows transducer arrays 214 and 216 also aligned along the flat surface of the capsule where the surface facing the transducer of the ultrasonic unit is formed to be flat such that the transducer is provided to be close with respect to the flat surface [0026, fig. 2B].  Figure 3A/B of the Memon reference further demonstrate the flat shape where the surface facing the transducer array of the ultrasonic unit is formed to be flat [fig. 3A/B].  Therefore, the Memon reference clearly teaches of the flat shape with respect to the capsule that is facing the transducer array of the ultrasonic unit and the flat surface in the Memon reference is very similar to the capsule configuration in current application figures.  The Memon reference furthermore teaches of sensor modules inside the capsule [0066].  The Memon reference while teaches of the flat surface facing the transducer and based on figures 3A/B/C would obviously be in close relationship with respect to the flat surface of the capsule but does not explicitly teach of the transducer to be in close contact with the flat surface.  In the same field of endeavor with respect to claim 1, Arneson et al. teach of capsule endoscopy device that captures 360 degrees overlapping sidewall scans of the gastrointestinal tract [0023] where the transducer arrays are wrapped around the circumference of the capsule and under broadest reasonable interpretation, due to this configuration of the arrays being wrapped around the circumference of the capsule, the ultrasound transducer arrays are  clearly in close contact with capsule wall as it conforms to the capsule circumference [0026, fig. 2].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Arneson et al. to modify the previous references to provide a capsule device with generation of 360 degrees overlapping side ultrasound scans of the body lumen that results in 100% coverage of the intestinal tract to provide an effective and efficient way for disease diagnostics [Arneson, [0005, 0023]].  
Memon reference however but does not teach of the plurality of array of the units arranged in parallel with each other along a same line of the capsule to perform imaging or arranged in parallel rows along the circumference or arc or curvature.  With respect to claims 5 and 6, Arneson et al. teach of the transducer array to be arranged in parallel with each other along a same line of the capsule apparatus to perform imaging toward a same direction in the digestive system such that the angle of view of the image sensor and ultrasonic scanning range of transducers are overlapped with each other or capture overlapping sidewall scans of the GI tract [0023, 0026].  With respect to claims 7 and 9, Arneson et al. teach of the transducer to be arranged along an arc or formed as a curved surface having a positive curvature that is part of the circumference of the capsule [0030, 0046].  With respect to claims 8, Arneson et al. teach of the ultrasonic units arranged in rows in parallel with each other along a circumference of the capsule apparatus to perform imaging toward a same direction in the digestive system (fig. 2).  With respect to claim 14, Memon et al. teach of the use of flat surface of the capsule with respect to the transducer but do not explicitly teach of multiple units inside a capsule imaging device.  Arneson et al. teach of providing the ultrasonic units in the side or around the capsule diameter or circumference with proper spacing between the elements [0035, 0041, 0045].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Arneson et al. to modify Yokoi et al. to provide a more efficient scanning that generates 360 degrees overlapping sidewall ultrasound scans of a body lumen that takes less time and provide better diagnostics [Arneson, [0002, 0005]]. 
With respect to claim 1, Yokoi et al. teach of the magnet located to inside the capsule body [0077, 0128] and Memon et al. teach of using the capsule device to image a peripheral organ but the references do not explicitly of the external magnetic controller to drive the magnetic unit.  In a similar field of endeavor Valdastri et al. teach of a swallowable capsule capable of capturing ultrasound images of the GI tract and with respect to claims 2 and 3, Valdastri et al. teach of the application of an external magnetic field through a permanent magnet [0027-0029].  Valdastri et al. teach of the magnetic controller to move the capsule to the precise position and orient it in a direction aligning the external magnetic field when needed and thus the internal magnet 4 aligns towards the external magnet 12 [0029] and therefore the external magnetic controller is configured to be brought in close contact with or close to a patient’s specific body part of interest to allow the external magnetic force to act on the magnetic unit.  Valdastri et al. therefore teach of controlling movement of the capsule to precise position in the GI tract including any peripheral organ as the capsule is moved to the stomach inner wall to perform imaging of a submucosal region of the stomach and the Yokoi et al. reference is clearly directed to the use of the capsule to observe the lumen of the stomach and outwards from the stomach through the anus by way of the duodenum, small intestine, and large intestine and lumen of the alimentary canal [Yokoi, 0091].  
With respect to claims 16 and 17, Valdastri et al. teach of the magnetic unit to include multiple permanent magnets [0023] such as permanent magnet 4 [0023] and permanent magnet 12 [0027] or a third permanent magnet 26 or 31 or 32 or 34 where the power supply may be provided between the magnets or alignment of the two external magnets 31, 32 with direction of magnetization to that of the two internal magnets 23 and 24 arranged at the ends of the capsule body and used for orienting the capsule where the magnets 31 and 32 are housed in a handpiece 33 together with a permanent magnet 34 between 31 and 32 in the handpiece 33 which has the function of activating the magnetic valve and therefore there is a power supply unit provided between the magnets [0034].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Valdastri et al. to modify the previous references to use magnetic control to more precisely position and orient the capsule within the body cavity [Valdastri, [0011]].   
5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. in view of Memon et al. in view of Arneson in view of Valdastri et al. and further in view of Komuro et al.  Memon et al. teach of capturing images of the pancreas using the capsule imaging device for diagnosis of pancreatic cancer [0051] with a wide frequency range 1-10MHz depending on the region being imaged [0037, 0059] where the diagnostic mode arrays require a higher frequency and better image resolution and for localization purpose, the arrays will work at localization mode and requires a lower frequency and larger penetration depth [0034, 0036, 0037].  But the prior references however do not explicitly teach of imaging the specific claimed regions of the pancreas.  In a similar field of endeavor Komuro et al. teach of an ultrasound based imaging system that obtains images of the pancreas [0146] including the head of pancreas [0256], middle part of the pancreas and the tail of the pancreas [0258,-0263].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Komuro et al. to modify the previous references to provide distinct images with respect to the different part of the pancreas to provide better diagnostics with respect to pancreatic conditions [Komuro et al. [0277, 0308]].  
 Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793